MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                FILED
the defense of res judicata, collateral                                Jul 17 2019, 10:27 am

estoppel, or the law of the case.                                           CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Elizabeth A. Deckard                                     Nicholas J. Hursh
Bloom Gates Shipman & Whiteleather                       Shambaugh, Kast, Beck &
LLP                                                      Williams, LLP
Columbia City, Indiana                                   Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re: The Marriage of:                                  July 17, 2019
                                                         Court of Appeals Case No.
Ashlee Alexa Trammel,                                    18A-DR-3153
Appellant-Petitioner,                                    Appeal from the DeKalb Superior
                                                         Court
        v.                                               The Honorable Monte L. Brown,
                                                         Judge
Jeffery S. Trammel,
Appellee-Respondent.                                     Trial Court Cause No.
                                                         17D02-1611-DR-260



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                   Page 1 of 22
                                          Case Summary
[1]   Ashlee A. Trammel (“Mother”) and Jeffery S. Trammel (“Father”) were

      married and are the parents of five children. Their divorce was finalized in

      December of 2014. In February of 2015, Mother filed a request to relocate with

      the children to North Carolina. Father objected to and, on July 8, 2015, the

      trial court denied, Mother’s request. Mother subsequently filed a petition to

      modify custody and Father sought a modification of Mother’s child support

      obligation. The trial court conducted a two-day evidentiary hearing on those

      and other pending motions on March 14 and 15, 2018, after which it denied

      Mother’s petition for a custody modification; found Mother in contempt of the

      court’s July 8, 2015 order; modified Mother’s child support obligation; and

      ordered Mother to pay $10,750.00 of Father’s attorney’s fees. Mother’s

      subsequent motion to correct error was denied. On appeal, we conclude that

      the trial court abused its discretion in finding Mother in contempt of the July 8,

      2015 order and in modifying Mother’s child support obligation. Given these

      conclusions, we further conclude that the trial court’s order awarding Father

      $10,750.00 in attorney’s fees must be remanded for further consideration as to

      whether an award of attorney’s fees is appropriate. We affirm the trial court in

      all other respects.



                            Facts and Procedural History
[2]   Mother and Father were married on October 3, 1998. Five children were born

      during their marriage: P.T., born June 24, 2000; G.T., born October 6, 2001;

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 2 of 22
      R.T., born December 29, 2004; K.T., born November 11, 2006; and T.T., born

      May 23, 2008 (collectively, “the Children”). On March 3, Mother filed a

      petition to dissolve the parties’ marriage.1 Mother and Father entered into a

      settlement agreement on December 22, 2014. On December 23, 2014, the trial

      court issued an order approving the parties’ settlement agreement and an

      addendum thereto and dissolving the parties’ marriage.


[3]   On February 26, 2015, Mother filed a petition seeking permission to relocate

      with the Children to North Carolina. Father objected to Mother’s request. On

      July 8, 2015, the trial court denied Mother’s relocation request. In doing so, the

      trial court stated:


              The Court cannot find how this move represents a single benefit
              to the children. Mother’s entire plan is based upon her
              relationship with Mr. Reep,[2] whom she has known for less than
              a year. The children have only met Mr. Reep a handful of times
              and have, based upon testimony, only met his children once. To
              force the children to move over 500 miles away from their father
              into a home they have not seen and live with people whom they
              barely know is not only not a benefit to the children, it represents
              an incredibly stressful situation for them at a time when they are
              only recently dealing with the divorce of their parents, moving
              from the marital residence and leaving their home school
              environment for a traditional school environment. The Court
              finds that Mother’s actions are not only not in the best interest of



      1
        This case was originally filed in Whitley Superior Court. On April 14, 2016, Mother requested a change of
      judge. The Honorable Monte L. Brown was appointed as Special Judge on May 23, 2016. The matter was
      subsequently re-docketed in the DeKalb Superior Court with Judge Brown remaining as the presiding judge.
      2
        At some point, Mother entered into a relationship with Michael Reep. She subsequently married Reep and
      resides with him in Asheville, North Carolina.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                  Page 3 of 22
              the children, her actions are selfish, shortsighted and motivated
              solely by her desire to maintain a relationship with Mr. Reep.


      Appellant’s App. Vol. II p. 50. The trial court ordered that “Mother shall be

      the non-custodial parent entitled to parenting time with said children pursuant

      to the Indiana Parenting Time Guidelines when Distance is a Major Factor.

      All costs associated with Mother’s exercise of parenting time or parenting time

      exchanges are assigned to Mother.” Appellant’s App. Vol. II p. 51. We

      subsequently affirmed the trial court’s denial of Mother’s request to relocate the

      Children. See Trammel v. Trammel, 92A04-1507-DR-933 *3–4 (Ind. Ct. App.

      Jan. 13, 2016).


[4]   Father filed motions for a rule to show cause why Mother should not be held in

      contempt of the trial court’s prior orders in February and March of 2016. On

      April 4, 2016, Mother filed a number of motions and a petition to modify

      custody. These motions, among others, remained pending on March 14 and

      15, 2018, when the trial court conducted a two-day evidentiary hearing.3 On

      the first day of the hearing, Mother requested that the trial court conduct in

      camera interviews of the Children. The trial court denied Mother’s request

      after hearing all of the parties’ evidence, noting that he did not believe the

      Children would provide any additional helpful information.




      3
        The parties filed a number of other motions in the time that passed between April of 2016 and March of
      2018. All of these additional pending motions were resolved in the trial court’s June 20, 2018 order.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                  Page 4 of 22
[5]   The trial court issued its order on all pending motions on June 20, 2018. In this

      order, the trial court denied Mother’s petition for a custody modification,

      finding that Mother failed to establish that modification of custody would be in

      the Children’s best interests. The trial court also found that the circumstances

      warranted a change in Mother’s child support obligation and that Mother was

      in contempt of the July 8, 2015 order. In finding Mother in contempt of the

      July 8, 2015 order, the trial court stated the following:


              c. [Father] has established that since the July 8, 2015 Order,
              [Mother] has been in direct contempt of the Court’s Orders when
              exercising some of her liberal parenting time in removing the
              children out of the State of Indiana and area of the children’s
              residence in Fort Wayne, IN. Liberal visitation when Petitioner
              is “in the area where the children reside” as provided by Section
              III(5) of the Indiana Parenting Time Guidelines does not mean
              [Mother] can then take the children to North Carolina or
              Wisconsin, etc., after picking them up in Indiana.

              d. [Mother’s] disregard/violation of the Parenting Time
              Guidelines was knowing, willful, intentional, and in
              contemptuous disregard of the Court’s Order.

              e. For punishment, [Mother] shall be incarcerated in the DeKalb
              County Jail for 30 days and the imposition of said punishment is
              held in abeyance and she is given the opportunity to purge herself
              of said contempt by strict compliance with the Court’s Orders
              regarding parenting time with the children.



      Appellant’s App. Vol. II pp. 61–62. The trial court also ordered Mother to pay

      $10,750.00 of Father’s attorney’s fees.



      Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 5 of 22
                                 Discussion and Decision
[6]   Mother raises numerous challenges on appeal. First, she contends that the trial

      court abused its discretion in finding her in contempt of the July 8, 2015

      custody order. Mother also contends that the trial court abused its discretion in

      modifying her child support obligation, failing to consider the Children’s

      wishes, restricting her parenting time, and ordering her to pay $10,750.00 of

      Father’s attorney’s fees.


                                              I. Contempt
[7]   Mother contends that the trial court abused its discretion in finding her in

      contempt of the July 8, 2015 custody order. The Indiana Parenting Time

      Guidelines provide that court orders regarding parenting time “must be

      followed by both parents.” Ind. Parenting Time Guidelines, Sec. I(E)(6)(A). A

      party that commits unjustified violations of or is willfully disobedient to a

      court’s order may be held in contempt of court. Clary-Ghosh v. Ghosh, 26

      N.E.3d 986, 993 (Ind. Ct. App. 2015); Par. Time G., Sec. I(E)(6)(A). Contempt

      sanctions “may include fine, imprisonment, and/or community service.” Par.

      Time G., Sec. I(E)(6)(A). A party, however, “may not be held in contempt for

      failing to comply with an ambiguous or indefinite order.” In re Paternity of P.B.,

      932 N.E.2d 712, 723 (Ind. Ct. App. 2010) (internal quotation omitted).


[8]           Whether a person is in contempt of a court order rests within the
              trial court’s discretion, and we review the trial court’s finding for
              an abuse of discretion. An abuse of discretion occurs only when
              the trial court’s decision is against the logic and effect of the facts

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 6 of 22
               and circumstances before the trial court. We do not reweigh the
               evidence or judge the credibility of witnesses, and we will affirm
               the trial court’s contempt finding unless review of the record
               leaves us with a firm and definite belief that a mistake has been
               made.


       Ghosh, 26 N.E.3d at 993 (internal citations and quotations omitted).


[9]    “Where there is a significant geographical distance between the parents,

       scheduling parenting time is fact sensitive and requires consideration of many

       factors which include: employment schedules, the costs and time of travel, the

       financial situation of each parent, the frequency of the parenting time and

       others.” Par. Time G., Sec. III. In the July 8, 2015 order, the trial court

       ordered that Mother “shall be the non-custodial parent entitled to parenting

       time with said children pursuant to the Indiana Parenting Time Guidelines

       when Distance is a Major Factor.” Appellant’s App. Vol. II p. 51. In addition

       to setting forth a basic schedule for parenting time for the non-custodial parent,

       the Guidelines provide that “[w]hen the non-custodial parent is in the area

       where the child resides, or when the child is in the area where the non-custodial

       parent resides, liberal parenting time shall be allowed. The parents shall

       provide notice to each other, as far in advance as possible, of such parenting

       opportunities.” Par. Time G., Sec. III(5).


[10]   Again, in finding Mother in contempt of the July 8, 2015 order, the trial court

       stated the following:


               c. [Father] has established that since the July 8, 2015 Order,
               [Mother] has been in direct contempt of the Court’s Orders when
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 7 of 22
               exercising some of her liberal parenting time in removing the
               children out of the State of Indiana and area of the children’s
               residence in Fort Wayne, IN. Liberal visitation when Petitioner
               is “in the area where the children reside” as provided by Section
               III(5) of the Indiana Parenting Time Guidelines does not mean
               [Mother] can then take the children to North Carolina or
               Wisconsin, etc., after picking them up in Indiana.

               d. [Mother’s] disregard/violation of the Parenting Time
               Guidelines was knowing, willful, intentional, and in
               contemptuous disregard of the Court’s Order.


       Appellant’s App. Vol. II pp. 61–62. Mother challenges the trial court’s finding,

       arguing that the trial court abused its discretion in finding her in contempt

       because the July 8, 2015 order was ambiguous with regard to whether she could

       take the Children out of Northeast Indiana while exercising liberal parenting

       time.


[11]   After reviewing both the July 8, 2015 order and the applicable portion of the

       Parenting Time Guidelines, we must agree with Mother. The Parenting Time

       Guidelines provide that a non-custodial parent shall be granted liberal parenting

       time when in the area where the children reside or when the children are in the

       area where the non-custodial parent resides. While one could certainly read the

       Parenting Time Guidelines as providing that liberal parenting time should only

       be exercised in these areas, the Parenting Time Guidelines do not include a

       geographical limitation on where the parenting time must be exercised. Stated

       differently, the Parenting Time Guidelines do not explicitly state that a non-

       custodial parent may not remove the children from the area where they reside


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 8 of 22
       while exercising this additional parenting time. Likewise, the July 8, 2015

       order contained no such geographic restriction. As such, we conclude that the

       trial court abused its discretion in finding Mother in contempt of an ambiguous

       order.4 See In re Paternity of P.B., 932 N.E.2d at 723.


           II. Modification of Mother’s Child Support Obligation
[12]   Mother next contends that the trial court abused its discretion in modifying her

       child support obligation.


                Decisions regarding child support rest within the sound
                discretion of the trial court. Thus, we reverse child support
                determinations only if the trial court abused its discretion or
                made a determination that is contrary to law. A trial court has
                the discretionary power to make a modification for child support
                relate back to the date the petition to modify is filed, or any date
                thereafter. A retroactive modification of support is erroneous
                only if the modification purports to relate back to a date earlier
                than that of the petition to modify. This rule serves to avoid
                encouragement of dilatory tactics and further the purposes of the
                changed circumstances rule.


       Taylor v. Taylor, 42 N.E.3d 981, 986 (Ind. Ct. App. 2015) (footnote and internal

       citation and quotations omitted). In challenging the modification of her child




       4
         We acknowledge that Father points to other allegedly contemptuous actions committed by Mother in
       support of his claim that the trial court acted within its discretion by finding Mother in contempt of the July
       8, 2015 order. However, given that the trial court listed only one reason why it found Mother in contempt,
       we will limit our review of the propriety of the trial court’s contempt finding to the reason stated by the trial
       court.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                         Page 9 of 22
       support obligation, Mother raises a number of claimed errors. We will discuss

       each in turn.


                            A. Imputation of Income to Mother
[13]   Mother claims that the trial court erroneously imputed income to her in the

       amount of $750 per week. In making this claim, Mother suggests that the trial

       court imputed income to her based on her current spouse’s income without

       considering her “historical expenses, her current expenses, and to what extent

       her current spouse is paying her expenses on her behalf.” Appellant’s App. Br.

       p. 27. Mother cites to our opinion in Payton v. Payton, 847 N.E.2d 251, 253

       (Ind. Ct. App. 2006), for the proposition that “[c]hild support awards under the

       [Child Support] Guidelines are designed to provide the children as closely as

       possible with the same standard of living they would have enjoyed had the

       marriage not been dissolved.” Thus, Mother asserts that the trial court erred by

       imputing income to her because she “was a stay-at-home parent for [fifteen]

       years. The children would have had no access to any income from Mother had

       the parties remained married. That is unchanged as of the hearing, putting the

       children in the exact same position they would have been had Mother and

       Father not dissolved their marriage.” Appellant’s Br. p. 27.


[14]   For purposes of the Child Support Guidelines, “‘weekly gross income’ is

       defined as actual weekly gross income of the parent if employed to full capacity,

       potential income if unemployed or underemployed, and imputed income based

       on ‘in-kind’ benefits.” Ind. Child Support Guideline 3(A)(1).


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 10 of 22
        Potential income may be determined if a parent has no income,
        or only means-tested income, and is capable of earning income or
        capable of earning more. Obviously, a great deal of discretion
        will have to be used in this determination. One purpose of
        potential income is to discourage a parent from taking a lower
        paying job to avoid the payment of significant support. Another
        purpose is to fairly allocate the support obligation when one
        parent remarries and, because of the income of the new spouse,
        chooses not to be employed.


Child Supp. G. 3, Cmt. (2)(c).


        When a parent has some history of working and is capable of
        entering the work force, but without just cause voluntarily fails or
        refuses to work or to be employed in a capacity in keeping with
        his or her capabilities, such a parent’s potential income shall be
        included in the gross income of that parent. The amount to be
        attributed as potential income in such a case may be the amount
        that the evidence demonstrates he or she was capable of earning
        in the past.… Discretion must be exercised on an individual case
        basis to determine whether under the circumstances there is just
        cause to attribute potential income to a particular unemployed or
        underemployed parent.


Child Supp. G. 3, Cmt. (2)(c)(2).


        Whether or not income should be imputed to a parent whose
        living expenses have been substantially reduced due to financial
        resources other than the parent’s own earning capabilities is also
        a fact-sensitive situation requiring careful consideration of the
        evidence in each case.… If there were specific living expenses
        being paid by a parent which are now being regularly and
        continually paid by that parent’s current spouse or a third party,
        the assumed expenses may be considered imputed income to the
        parent receiving the benefit. The marriage of a parent to a spouse

Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 11 of 22
               with sufficient affluence to obviate the necessity for the parent to
               work may give rise to a situation where either potential income
               or imputed income or both should be considered in arriving at
               gross income.


       Child Supp. G. 3, Cmt. (2)(d).


[15]   The record reveals that although Mother may not have had a job during the

       parties’ marriage, she did work following the parties’ divorce and one of her

       claimed reasons for moving to North Carolina was better job opportunities.

       Her highest salary upon returning to work was $29,120. This number is

       reflected in the $560 weekly gross income from the July 8, 2015 order. It would

       have been within the trial court’s discretion to attribute this potential income to

       Mother in the current order. Any amount beyond this, however, would have to

       be justified by evidence that Mother is capable of earning more income and/or

       evidence that Reep, her current husband, has made “regular and continuing

       payments” that reduce her costs for “rent, utilities, … groceries,” or other

       “specific living expenses[.]” Ind. Child Support Guideline 3A, cmt. 2d; see In re

       Paternity of C.B., 112 N.E.3d 746, 761 (Ind. Ct. App. 2018) (affirming the

       decision not to impute income to mother where father failed to carry the burden

       of presenting evidence regarding value of living expenses allegedly paid by her

       parents), trans. denied (2019). With the exception of testimony and exhibits

       regarding visitation-related travel expenses,5 the record is devoid of such



       5
        Mother presented evidence that she has spent approximately $20,000 per year on visitation-related travel
       expenses, and Reep testified that he has “paid for much of that[.]” Tr. Vol. 2 at 220.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                  Page 12 of 22
       evidence. The mere fact that Reep earns nearly $300,000 annually and that

       Mother has access to one of his bank accounts6 is an insufficient basis for

       imputing $750 in weekly gross income to Mother. We therefore conclude that

       the trial court abused its discretion in imputing $750 in income to Mother. On

       remand, we instruct the trial court to impute income to Mother in an amount

       supported by the evidence.


                                            B. Father’s Income
[16]   Mother also claims that the trial court erred in using Father’s 2016 income to

       calculate child support income rather than using his 2017 income. Mother does

       not cite to any authority in support of this claim and neither party develops this

       argument further. We have previously concluded that the calculation of the

       amount of child support is determined in light of the circumstances of each

       case. See generally Matter of Paternity of A.J.R., 702 N.E.2d 355, 361 (Ind. Ct.

       App. 1998) (providing that the amount of support, including retroactive

       support, is determined in light of the circumstances of each case).


[17]   The trial court’s order was applied retroactively to April 8, 2016. The record

       reveals that in 2016, Father earned $865.00 per week. His income increased to

       $1018.00 per week in 2017. Upon reviewing the facts of this case, the trial court

       appears to have concluded that Father proved that deviation of the general




       6
        In fact, Reep testified that he “took [Mother’s] name off a bank account” because Father was “trying to
       come after [his] assets.” Tr. Vol. 2 at 225.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                  Page 13 of 22
       practice of using a parent’s current income was warranted when it used Father’s

       2016 income to calculate Mother’s modified child support obligation. “The

       determination of child support is committed to the trial court’s sound discretion

       and will not be overturned unless clearly erroneous.” Id. at 359. Mother has

       failed to convince us that the trial court’s decision to use Father’s 2016 income

       when modifying her child support obligation was clearly erroneous. As such,

       we cannot say that the trial court abused its discretion in this regard.


                                 C. Overnight Visitation Credit
[18]   Mother claims that the trial court erred by giving her credit for only ninety-eight

       overnight visits, asserting that the credit effectively amounted to a retroactive

       reduction. Noting that the trial court’s order was retroactive to April 8, 2016,

       Mother argues that through her liberal visitation with the Children, she

       exercised far more than the ninety-eight overnight visits provided for in the

       parenting time schedule. Specifically, she argues that she should have been

       granted additional credit for overnight visits given that she exercised 132

       overnight visits in 2016 and 131 overnight visits in 2017.


[19]   The Indiana Supreme Court has held that parenting time credit for overnight

       visits is not mandatory. Bogner v. Bogner, 29 N.E.3d 733, 743 (Ind. 2015). As

       such, the trial court is not required to award parenting time credits based on

       overnight visits. Id. The trial court’s order appears to credit Mother only for

       the nights she was awarded court-ordered parenting time and does not appear

       to include any additional nights that Children spent with Mother while Mother

       was exercising liberal parenting time. Given that it is undisputed that Mother
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 14 of 22
       exercised 130-plus overnights in 2016 and 2017, we conclude that the trial court

       abused its discretion by failing to award Mother credit for the additional nights

       beyond the ninety-eight included in the trial court’s order.


                               D. Employer HSA Contributions
[20]   Mother additional claims that the trial court erred by failing to require Father to

       exhaust his employer contributions to his Health Savings Account (“HSA”), as

       was required by the parties’ divorce agreement. Specifically, Mother asserts

       that “[t]hese funds should be included in the child support calculation as it is

       money Father has … access to in support of the children.” Appellant’s Br. p.

       27. Because “items received by the obligor that reduce his or her living

       expenses” may be used in calculating weekly gross income, see Ind. Child

       Support Guideline 3A, cmt. 2, we conclude that the trial court should have

       considered Father’s HSA contributions when determining Father’s income.


                                      III. Children’s Wishes
[21]   Mother next contends that the trial court abused its discretion by failing to

       consider the Children’s wishes before denying her April 4, 2016 petition for a

       custody modification. We review issues relating to the trial court’s denial of

       Mother’s petition to modify custody “for an abuse of discretion, because we

       give wide latitude to our trial court judges in family law matters.” In re Paternity

       of J.T., 988 N.E.2d 398, 399 (Ind. Ct. App. 2013). Mother, as the party

       requesting a modification of custody, had the burden to demonstrate that the

       existing custody arrangement needed to be altered. Id.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 15 of 22
[22]   In support of her claim that the trial court failed to consider the Children’s

       wishes regarding custody, Mother points to the trial court’s denial of her request

       that the trial court conduct in camera interviews of the Children. The trial court

       waited until the close of evidence to decide whether to grant Mother’s request.

       In arguing in favor of the trial court conducting the interviews, Mother

       indicated that the interviews could potentially “clear up” any questions that the

       trial court may still have about Mother’s request for a modification of custody.

       Tr. Vol. III p. 127. Father objected to mother’s request, indicating that he

       believed the trial court “has sufficient evidence before it, uh, without the need

       to involve” the Children, especially the three youngest Children. Tr. Vol. III p.

       127. The trial court denied Mother’s request, stating:


               based upon what I’ve heard, I do not think that the children are
               going to be able to provide me with any information that I would
               find helpful or useful in making the determination I have to
               make. So I am going to overrule and deny the motion for in-
               camera interview of the children.


       Tr. Vol. III p. 128.


[23]   Indiana Code section 31-17-2-9 provides that a trial court may interview a child

       in chambers to ascertain the child’s wishes. “[T]he decision concerning

       whether to conduct an in camera interview is within the trial court’s

       discretion.” Cunningham v. Cunningham, 787 N.E.2d 930, 937 (Ind. Ct. App.

       2003). Mother has failed to convince us that the trial court’s denial of her

       request for it to conduct in camera interviews of the Children amounted to an

       abuse of its discretion.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 16 of 22
[24]   Furthermore, the record reflects that while the trial court did not conduct in

       camera interviews of the youngest four children, the parties’ oldest child, P.T.,

       testified during the evidentiary hearing about her wishes, observations, and

       what she believed would be in the best interests of her younger siblings. She

       indicated that because she helps care for her younger siblings, she is concerned

       that her siblings may become “harder [for Father] to manage” once she moves

       out of Father’s home for college. Tr. Vol. III p. 20. P.T. also indicated that she

       felt it might be beneficial for her younger sisters, K.T. and T.T., to live with

       Mother “to work through those things that girls normally go with, go through.”

       Tr. Vol. III p. 21. P.T. further emphasized, however, that she felt it was

       important for all of her siblings to maximize time spent and to maintain a

       strong relationship with both of their parents.


[25]   Mother suggests that the trial court must not have considered the wishes of the

       Children because it failed to specifically list whether it found this factor relevant

       in denying her petition to modify custody. However, absent a request for

       special findings, which was not made in this case, the trial court was not

       required to do so. See In re Paternity of J.T., 988 N.E.2d at 400 (“[A] trial court

       is not, absent a request by a party, required to make special findings regarding

       the continuing and substantial changes in the parties’ circumstances.”). Mother

       has failed to prove that the trial court failed to consider the wishes of the

       Children, much less that it abused its discretion in doing so.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 17 of 22
                   IV. Restriction of Mother’s Parenting Time
[26]   Mother contends that the trial court abused its discretion by restricting her

       parenting time with the Children. “Indiana has long recognized that the rights

       of parents to visit their children is a precious privilege that should be enjoyed by

       noncustodial parents.” Patton v. Patton, 48 N.E.3d 17, 21 (Ind. Ct. App. 2015)

       (internal quotation and citation omitted). “As a result a noncustodial parent is

       generally entitled to reasonable visitation rights.” Id. (internal quotation and

       citation omitted).


               The court may modify an order granting or denying parenting
               time rights whenever modification would serve the best interests
               of the child. However, the court shall not restrict a parent’s
               parenting time rights unless the court finds that the parenting
               time might endanger the child’s physical health or significantly
               impair the child’s emotional development.


       Ind. Code Ann. § 31-17-4-2. However, we have previously concluded that a

       finding regarding endangerment or impairment is not necessary when “the

       parenting time modifications [are] consistent with the Parenting Time

       Guidelines.” Ghosh, 26 N.E.3d at 991. In such cases, the trial court may

       modify an award of parenting time if it serves the child’s best interests. Id. We

       review decisions regarding the modification of parenting time for an abuse of

       discretion. Patton, 48 N.E.3d at 21.


[27]   With regard to Mother’s parenting time, the trial court ordered as follows:


               f. In order to avoid future issues with parenting time and
               clarifying [Mother’s] parenting time with the children consistent
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 18 of 22
         with the July 8, 2015 Order and [Mother’s] history of exercising
         liberal parenting time, [Mother’s] parenting time shall be Ordered
         and interpreted as follows:
                 i. Seven (7) weeks of the school summer vacation
                 period;
                 ii. Seven (7) days of the school winter vacation;
                 iii. Entire spring break, including both weekends if
                 applicable; and
                 iv. Special Notice of Availability to exercise up to
                 seven (7) days per month within Northeast Indiana
                 for liberal parenting time in any month that does not
                 include Holidays or Special Days for [Father] or
                 months that [Mother] is already exercising time with
                 the children for summer, winter vacation, or Spring
                 Break. [Mother] shall provide notice to [Father], as
                 far in advance as possible and no less than fifteen
                 days in advance, of said liberal parenting time.


Appellant’s App. Vol. II p. 62 (emphasis and underlining in original). The trial

court’s order did not alter the prior specific award of parenting time. Mother’s

parenting time remains consistent with the Parenting Time Guidelines and

Mother continues to have the opportunity to exercise liberal parenting time

with the Children.7 As is evidenced by the contempt proceedings, Mother’s

exercising of liberal parenting time had become a source of conflict between her

and Father. In issuing this order, the trial court appears to have attempted to




7
   Mother claims in her Reply Brief that the trial court’s order will reduce the number of overnight visits from
approximately 130 to approximately seventy to seventy-eight nights. However, despite Mother’s claim, the
trial court’s order, consistent with the Parenting Time Guidelines, awards Mother ninety-eight overnight
visits as well as provides her with the opportunity to exercise additional overnight visits through liberal
parenting time.

Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                      Page 19 of 22
       clarify its previous order and minimize conflict between the parties by providing

       details relating to when and where Mother may exercise liberal parenting time.

       Minimization of conflict between Mother and Father is in the Children’s best

       interests. See Ghosh, 26 N.E.3d at 991 (providing that a modification of the

       prior parenting time order that was intended to reduce conflict between parents

       was in the child’s best interests). Mother, therefore, has failed to establish that

       the trial court abused its discretion in clarifying when and where she may

       exercise liberal parenting time with the Children.


                     V. Order to Pay Father’s Attorney’s Fees
[28]   Mother also contends that the trial court abused its discretion in ordering her to

       pay $10,750.00 of Father’s attorney’s fees. Indiana Code section 31-16-11-1(a)

       provides:


               The court periodically may order a party to pay a reasonable
               amount for:
                      (1) the cost to the other party of maintaining or
                      defending any proceeding…;
                      (2) attorney’s fees; and
                      (3) mediation services;
               including amounts for legal services provided and costs incurred
               before the commencement of the proceedings or after entry of
               judgment.


       An award of attorney’s fees in child support matters is discretionary. Whited v.

       Whited, 859 N.E.2d 657, 665 (Ind. 2007).


[29]           A determination regarding attorney fees in proceedings to modify
               a child support award is within the sound discretion of the trial

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 20 of 22
               court and will be reversed only upon a showing of a clear abuse
               of that discretion. In determining whether to award attorney
               fees, the trial court must consider the parties’ resources, their
               economic condition, their ability to engage in gainful
               employment, and other factors that bear on the award’s
               reasonableness. The trial court may also consider any
               misconduct on the part of either of the parties that creates
               additional legal expenses not otherwise anticipated.


       Martinez v. Deeter, 968 N.E.2d 799, 810 (Ind. Ct. App. 2012) (internal citations

       omitted). “Consideration of these factors promotes the legislative purpose

       behind the award of attorney fees, which is to insure that a party in a

       dissolution proceeding, who would not otherwise be able to afford an attorney,

       is able to retain representation.” Goodman v. Goodman, 94 N.E.3d 733, 751

       (Ind. Ct. App. 2018), trans. denied. Where “one party is in a superior position to

       pay fees over the other party, an award of attorney fees is proper.” Id. (internal

       quotation omitted). The trial court “need not cite the reasons for its

       determination.” Whited, 859 N.E.2d at 665.


[30]   In awarding Father attorney’s fees, the trial court found that Father was “the

       prevailing party in procedural requests and Motions brought before the Court

       by” the parties. Appellant’s App. Vol. II p. 69. Given our conclusion that the

       trial court abused its discretion in finding Mother in contempt, Father is no

       longer the prevailing party on each of the requests and motions brought before

       the trial court. As such, we conclude that the trial court’s order awarding

       Father $10,750.00 in attorney’s fees must be remanded to the trial court for

       further consideration as to whether an award of attorney’s fees is appropriate.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019   Page 21 of 22
                                                  Conclusion
[31]   In sum, we affirm the trial court on all aspects except for its contempt finding,

       the modification of Mother’s child support obligation, and the award of

       attorney’s fees. Given that we believe the trial court’s July 8, 2015 order and

       the Parenting Time Guidelines were ambiguous as to whether Mother was

       required to keep the Children in Northeast Indiana while exercising liberal

       parenting time, we reverse the trial court’s order finding Mother in contempt.

       We also remand to the trial court with instructions to modify Mother’s child

       support obligation to an amount supported by the evidence 8 and to reconsider

       whether an award of attorney’s fees is appropriate.


[32]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded for further proceedings consistent with this memorandum decision.


       Crone, J., and Tavitas, J., concur.




       8
         On remand, the trial court should consider the parties’ current financial situations and set Mother’s child
       support obligation accordingly.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-3153 | July 17, 2019                     Page 22 of 22